EXECUTION VERSION
FIRST AMENDMENT
TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is dated as of May 6, 2010 and is entered into by and among HOLLY
CORPORATION, a Delaware corporation (the “Borrower’’), BANK OF AMERICA, N.A.
(“Bank of America”), as administrative agent (in such capacity, together with
its successors and assigns in such capacity, the “Administrative Agent”), each
of the financial institutions a party hereto as Lenders (hereinafter
collectively referred to as “Consenting Lenders,” and individually, a
“Consenting Lender”) and, solely for purposes of Section IV hereof, the
GUARANTORS listed on the signature papers hereto, and is made with reference to
that certain SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of April 7,
2009 (as amended, supplemented or otherwise modified through the date hereof,
the “Credit Agreement”) by and among the Borrower, the Lenders, the
Administrative Agent, Bank of America, N.A., as Swing Line Lender and L/C
Issuer, UBS Loan Finance LLC and U.S. National Association, as Co-Documentation
Agents, Union Bank, N.A., formerly known as Union Bank of California, N.A., and
Compass Bank, as Syndication Agents, and Banc of America Securities LLC, as Lead
Arranger and Sole Book Manager. Capitalized terms used herein without definition
shall have the same meanings herein as set forth in the Credit Agreement after
giving effect to this Amendment.
RECITALS
     WHEREAS, the Loan Parties have requested that the Required Lenders agree to
amend certain provisions of the Credit Agreement as provided for herein; and
     WHEREAS, subject to certain conditions, the Required Lenders are willing to
agree to such amendments.
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
SECTION I. AMENDMENTS TO CREDIT AGREEMENT
1.1 Amendments to Section 1.01: Defined Terms.
     (a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in proper alphabetical sequence:
     “First Amendment” means that certain First Amendment to Second Amended and
Restated Credit Agreement, dated as of May 6, 2010, among the Borrower,
Administrative Agent, the financial institutions and the Guarantors listed on
the signature pages thereto.
     “First Amendment Effective Date” means the date of satisfaction of the
conditions referred to in Section II of the First Amendment.

 



--------------------------------------------------------------------------------



 



     (b) The definition of “Applicable Rate” in Section 1.01 of the Credit
Agreement is amended by deleting the second full paragraph thereof and replacing
it with the following:
     Any increase or decrease in the Applicable Rate resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then Pricing Level 3
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered until the first Business Day
after such Compliance Certificate is actually delivered. The Applicable Rate in
effect on the Second Restatement Effective Date and continuing until the date
immediately preceding the First Amendment Effective Date shall be based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent on or prior to the Second
Restatement Effective Date. Beginning on the First Amendment Effective Date and
continuing until the first Business Day immediately following the date the
Compliance Certificate in respect of the fiscal year ended December 31, 2010 is
delivered pursuant to Section 6.02(b), Pricing Level 3 shall apply.
     (c) The following definitions in Section 1.01 of the Credit Agreement are
each amended and restated in their entirety as follows:
     “Cash Management Products” means (a) cash and treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts, interstate depository network services,
corporate card services and international wire services) and (b) services
relating to the establishment and maintenance of deposit accounts.
     “Consolidated Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of the four
prior fiscal quarters ending on such date to (b) Consolidated Interest Charges
for such period; provided that (x) with respect to the fiscal quarter ended
June 30, 2010 only, the Consolidated Interest Coverage Ratio means the ratio of
(a) Consolidated EBITDA for the fiscal quarter ending on such date to
(b) Consolidated Interest Charges for such period, (y) with respect to the
fiscal quarter ended September 30, 2010 only, the Consolidated Interest Coverage
Ratio means the ratio of (a) Consolidated EBITDA for the period of the two prior
fiscal quarters ending on such date to (b) Consolidated Interest Charges for
such period and (z) with respect to the fiscal quarter ended December 31, 2010
only, the Consolidated Interest Coverage Ratio means the ratio of
(a) Consolidated EBITDA for the period of the three prior fiscal quarters ending
on such date to (b) Consolidated Interest Charges for such period.
     “Consolidated Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended for which
the Borrower has delivered financial statements pursuant to Section 6.01(a) or
(b); provided that (x) with respect to the fiscal quarter ended June 30, 2010
only, Consolidated Leverage Ratio

2



--------------------------------------------------------------------------------



 



means the ratio of (a) Consolidated Indebtedness as of such date to
(b) Consolidated EBITDA for the fiscal quarter ending on such date multiplied by
four; (y) with respect to the fiscal quarter ended September 30, 2010 only,
Consolidated Leverage Ratio means the ratio of (a) Consolidated Indebtedness as
of such date to (b) Consolidated EBITDA for the period of the two prior fiscal
quarters ending on such date multiplied by two; and (z) with respect to the
fiscal quarter ended December 31, 2010 only, Consolidated Leverage Ratio means
the ratio of (a) Consolidated Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the three prior fiscal quarters ending on such date
multiplied by four-thirds.
     “Disproportionate Facility Risk” means, as of any date of determination,
(a) with respect to any Lender and any Defaulting Lender, the amount as of such
date allocable to such Defaulting Lender by which the Outstanding Amount of the
Revolving Credit Loans of a Lender exceeds such Lender’s Pro Rata Share of the
Outstanding Amount of all Revolving Credit Loans as of such date, (b) with
respect to any L/C Issuer and any Defaulting Lender or Impacted Lender, the
amount as of such date allocable to such Defaulting Lender or such Impacted
Lender by which the Outstanding Amount of the Unfunded L/C Obligations (defined
below) of a L/C Issuer exceeds such L/C Issuer’s Pro Rata Share of the
Outstanding Amount of all Unfunded L/C Obligations (defined below) as of such
date, other than L/C Obligations as to which Cash Collateral or other credit
support satisfactory to the Administrative Agent and such L/C Issuer has been
provided, and (c) with respect to the Swing Line Lender and any Defaulting
Lender or Impacted Lender, all unfunded participations in Swing Line Loans at
such date allocable to such Defaulting Lender or such Impacted Lender, other
than Swing Line Loans as to which Cash Collateral or other credit support
satisfactory to the Administrative Agent and the Swing Line Lender has been
provided. As used in this definition, “Unfunded L/C Obligations” means the sum
of (i) all unfunded participations in L/C Obligations at such date and
(ii) without duplication, all unfunded Base Rate Loans at such date that have
been requested but not funded under Section 2.03 to refinance L/C Obligations
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, any L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder or any other Loan Document,
(a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the Laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any other
jurisdiction described in clause (a), (c) any backup withholding that is
required by the Code to be withheld from amounts payable to a Lender that has
failed to comply with clause (A) of Section 3.01(e)(ii), and (d) in the case of
a Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 10.14), any United States withholding tax that (i) is required to
be imposed on amounts payable to such Foreign Lender pursuant to the Laws in
force at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with clause (B)
of Section 3.01(e)(ii), except to the extent that such Foreign Lender (or its

3



--------------------------------------------------------------------------------



 



assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.01(a)(ii).
     “Fee Letter” means the amended and restated fee letter agreement, dated
April 6, 2009, among the Borrower, the Administrative Agent and the Arranger.
     “Impacted Lender” means any Lender (a) that has given verbal or written
notice to the Borrower, the Administrative Agent, any L/C Issuer or the Swing
Line Lender, or has otherwise publicly announced, that such Lender is or
believes it will become a Defaulting Lender, (b) as to which the Administrative
Agent, any L/C Issuer or the Swing Line Lender has a good faith belief that such
Lender has defaulted in fulfilling its funding or payment obligations (as a
lender, administrative or other agent, letter of credit issuer or issuer of bank
guarantees) under any other syndicated credit facility or (c) to the extent any
Affiliate of such Lender, of which the Lender is a direct or indirect
Subsidiary, has become the subject of a bankruptcy or insolvency proceeding,
unless in each case, the Administrative Agent, each L/C Issuer and the Swing
Line Lender have concluded in good faith that the events and circumstances
giving rise to such Lender’s designation as an “Impacted Lender” have been
rescinded or cured, or the risk of creating Disproportionate Facility Risk has
been sufficiently mitigated, so as to permit the removal of such designation.
     “L/C Issuer” means (a) Bank of America or (b) any other Lender, as
designated by the Borrower pursuant to a written agreement among the Borrower
and such Lender, and acknowledged by the Administrative Agent, such
acknowledgement not to be withheld, conditioned or delayed, in such Person’s
capacity as issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder. A L/C Issuer may, in its discretion, arrange for
one or more Letters of Credit, as the case may be, to be issued by Affiliates of
such L/C Issuer, in which case the term “L/C Issuer” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.
     (d) The definitions of each of “Availability Period”, “Distress Event”,
“Lender”, “Maturity Date”, “Pro Rata Share”, “Required Lenders” and
“Supermajority Lenders” in Section 1.01 of the Credit Agreement are amended by
replacing the word “the” before the word “L/C Issuer” with the word “each” in
each such definition.
     (e) The definitions of each of “Cash Collateralize”, “Issuer Documents” and
“Letter of Credit Application” in Section 1.01 of the Credit Agreement are
amended by inserting the word “applicable” before the word “L/C Issuer” each
time it appears.
1.2 Amendments to Section 2.03.
     Sections 2.03(a), (c), (d), (e), (f) and (g) of the Credit Agreement are
amended and restated in their entirety as follows:
     2.03. Letters of Credit.
     (a) The Letter of Credit Commitment.

4



--------------------------------------------------------------------------------



 



     (i) Subject to the terms and conditions set forth herein, (A) each L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Second Restatement Effective Date until the Letter of Credit Expiration
Date, to issue Letters of Credit for the account of the Borrower or its
Restricted Subsidiaries, and to amend or extend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the Letters of Credit; and (B) the Lenders severally agree to participate
in Letters of Credit issued for the account of the Borrower or its Restricted
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (i) the Total
Outstandings shall not exceed the lesser of (x) the Borrowing Base and (y) the
Aggregate Commitments, and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment. Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the First Amendment Effective Date shall be subject to and governed by the
terms and conditions hereof.
     (ii) Each L/C Issuer shall not issue any Letter of Credit, if:
     (A) subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
     (B) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date; or
     (C) after giving effect to such issuance, the Total Outstandings shall
exceed the lesser of (i) the Borrowing Base and (ii) the Aggregate Commitments.
     (iii) Each L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally

5



--------------------------------------------------------------------------------



 



or such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Second Restatement Effective Date, or shall impose upon such L/C Issuer
any unreimbursed loss, cost or expense which was not applicable on the Second
Restatement Effective Date and which such L/C Issuer in good faith deems
material to it;
     (B) the issuance of such Letter of Credit would violate any Laws or one or
more policies of such L/C Issuer applicable to letters of credit generally;
     (C) except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is in an initial face amount less than $100,000;
     (D) such Letter of Credit is to be denominated in a currency other than
Dollars;
     (E) such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
     (F) any Lender is at such time a Defaulting Lender or an Impacted Lender,
unless such L/C Issuer has entered into arrangements, satisfactory to such L/C
Issuer, with the Borrower or such Lender, including the provision of sufficient
Cash Collateral or other credit support acceptable to such L/C Issuer, to
eliminate such L/C Issuer’s actual Disproportionate Facility Risk with respect
to such Lender as to the Letter of Credit then proposed to be issued; provided
that to the extent the Borrower provides sufficient Cash Collateral to such L/C
Issuer to eliminate such L/C Issuer’s Disproportionate Facility Risk with
respect to such Lender as to the Letter of Credit then proposed to be issued,
such provision of Cash Collateral shall be deemed to be a satisfactory
arrangement to such L/C Issuer.
     (iv) Each L/C Issuer shall not amend any Letter of Credit if such L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
     (v) Each L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, each L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by any L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the applicable L/C Issuer through
the Administrative Agent in an amount

6



--------------------------------------------------------------------------------



 



equal to the amount of such drawing. If the Borrower fails to so reimburse the
applicable L/C Issuer by such time, the Administrative Agent shall promptly
notify each Lender of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of such Lender’s Pro Rata Share
thereof. In such event, the Borrower shall be deemed to have requested a
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the Borrowing Base and the amount of the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02 (other than
the delivery of a Loan Notice). Any notice given by any L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
     (ii) Each Lender (including each Lender acting as a L/C Issuer) shall upon
any notice pursuant to Section 2.03(c)(i) make funds available (including for
this purpose Cash Collateral and other credit support available with respect to
the applicable Letter of Credit provided by any Defaulting Lender or Impacted
Lender pursuant to Section 2.03(a)(iii)(F)) to the Administrative Agent for the
account of the applicable L/C Issuer at the Administrative Agent’s Office in an
amount equal to its Pro Rata Share of the Unreimbursed Amount not later than
12:00 noon on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the applicable L/C Issuer.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied (and have not been waived) or for any other
reason, the Borrower shall be deemed to have incurred from the applicable L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate from the date such
amount is so demanded until the date on which such amount is paid in full. In
such event, each Lender’s payment to the Administrative Agent for the account of
the applicable L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
     (iv) Until each Lender funds its Revolving Credit Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Pro Rata Share of such amount shall be solely for the account of the applicable
L/C Issuer.
     (v) Each Lender’s obligation to make Revolving Credit Loans or L/C Advances
to reimburse each L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment,

7



--------------------------------------------------------------------------------



 



defense or other right which such Lender may have against the applicable L/C
Issuer, the Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.03(c) is subject to the satisfaction or waiver of the conditions set
forth in Section 4.02 (other than delivery by the Borrower of a Loan Notice). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Borrower to reimburse each L/C Issuer for the amount of any payment made
by the applicable L/C Issuer under any Letter of Credit, together with interest
as provided herein.
     (vi) If any Lender fails to make available to the Administrative Agent for
the account of any L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the applicable L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the applicable L/C Issuer
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
A certificate of any L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the applicable L/C Issuer any payment in respect of
the related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Pro Rata Share thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
any L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the applicable L/C Issuer in its discretion), each
Lender shall pay to the Administrative Agent for the account of the applicable
L/C Issuer its Pro Rata Share thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.
     (e) Obligations Absolute. The obligation of the Borrower to reimburse each
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing

8



--------------------------------------------------------------------------------



 



shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, set-off, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), any L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
     The Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against each L/C Issuer and
its correspondents unless such notice is given as aforesaid.
     (f) Role of Each L/C Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, each L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. No L/C Issuer, any
Agent-Related Person nor any of the respective correspondents, participants or
assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due

9



--------------------------------------------------------------------------------



 



execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. No L/C Issuer, any Agent-Related
Person, nor any of the respective correspondents, participants or assignees of
any L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (v) of Section 2.03(e); provided, however, that anything
in such clauses to the contrary notwithstanding, the Borrower may have a claim
against the applicable L/C Issuer, and the applicable L/C Issuer may be liable
to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by the applicable L/C Issuer’s willful
misconduct or gross negligence or the applicable L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, each L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and each L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
     (g) Cash Collateral and Other Credit Support.
     (i) Upon the written request of the Administrative Agent, (i) if any L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in a L/C Borrowing, or (ii) if, as of the
date that is 10 Business Days prior to the Letter of Credit Expiration Date, any
Letter of Credit for any reason remains outstanding and partially or wholly
undrawn, the Borrower shall immediately Cash Collateralize such amount as the
Administrative Agent may request, up to a maximum amount equal to the then
Outstanding Amount of all L/C Obligations (in an amount equal to such
Outstanding Amount determined as of the date of such L/C Borrowing or the Letter
of Credit Expiration Date, as the case may be). Sections 2.06 and 8.02(c) set
forth certain additional requirements to deliver Cash Collateral hereunder, and
Section 2.03(a)(iii)(F) provides for the delivery of Cash Collateral or other
credit support in certain circumstances. The Borrower, and to the extent
provided by any Defaulting Lender or Impacted Lender pursuant to this
Section 2.03, such Lender hereby grants to the Administrative Agent, for the
benefit of the Administrative Agent, the L/C Issuers and the Lenders, a security
interest in all such cash, deposit accounts and all balances therein, and all
other property provided as collateral under this Section 2.03, Section 2.06 and
Section 8.02(c), and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked, interest bearing deposit accounts at Bank of America or
any L/C Issuer. Upon the indefeasible payment in full in cash of the
Obligations, the Administrative Agent shall immediately release the security
interest in the cash, deposit accounts and balances therein and proceeds thereof
maintained as Cash Collateral pursuant to this Section 2.03(g).

10



--------------------------------------------------------------------------------



 



     (ii) Notwithstanding anything to the contrary contained in this Agreement,
(i) Cash Collateral or other credit support (and proceeds thereof) provided by
any Defaulting Lender or Impacted Lender pursuant to Section 2.03(a)(iii) (F) to
support the obligations of such Lender in respect of Letters of Credit shall be
held and applied, first, to fund the L/C Advances of such Lender or such
Lender’s Pro Rata Share of Base Rate Loans arising from Letters of Credit with
respect to which such collateral or other credit support was provided, as
contemplated by the foregoing provisions of this Section 2.03, and, second, to
fund (x) the L/C Advances of such Lender or such Lender’s Pro Rata Share of Base
Rate Loans arising from any other Letters of Credit, as contemplated by the
foregoing provisions of this Section 2.03, and (y) any interest accrued for the
benefit of the applicable L/C Issuer pursuant to Section 2.03(c)(vi) allocable
to such Lender, and (ii) Cash Collateral and other credit support (and proceeds
thereof) otherwise provided by or on behalf of the Borrower under Section 2.03,
2.06 or 8.02(c) to support L/C Obligations shall be held and applied, first, to
the satisfaction of the specific L/C Obligations so supported and, second, if
remedies under Section 8.02 shall have been exercised, to the application of
such collateral or other credit support (or proceeds thereof) to any other
Obligations in accordance with Section 8.03.
     (iii) Cash Collateral and other credit support provided under Section
2.03(a)(iii)(F) in connection with any Lender’s status as a Defaulting Lender or
an Impacted Lender shall be released (except as the applicable L/C Issuer and
the Person providing such collateral or other credit support may agree
otherwise) promptly following the earlier to occur of (A) the termination of
such Lender’s status as a Defaulting Lender or Impacted Lender and (B) following
the applicable L/C Issuer’s good faith determination that there remain
outstanding no L/C Obligations as to which it has actual or potential
Disproportionate Facility Risk in relation to such Lender as to which it desires
to maintain Cash Collateral or other credit support; subject, however, to the
additional condition that, as to any such collateral or other credit support
provided by or on behalf of the Borrower, no Default or Event of Default shall
then have occurred and be continuing.
1.3 Amendments to Sections 2.03(b), (h) and (i).
     Sections 2.03(b), (h) and (i) of the Credit Agreement are amended by
inserting the word “applicable” before “L/C Issuer” each time it appears in such
sections.
1.4 Amendments to Section 2.03(j).
     Section 2.03(j) of the Credit Agreement is amended and restated in its
entirety as follows:
     Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit in the amount of 0.125%,
payable on the actual daily maximum amount available to be drawn under such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit). Such fronting fee shall be computed on a quarterly basis
in arrears. Such fronting fee shall be due and payable (i) on the earlier of
(A) 7 days after the end of each March, June, September and December, commencing
with the first such date to

11



--------------------------------------------------------------------------------



 



occur after the issuance of such Letter of Credit, and (B) upon receipt of an
invoice by the Borrower with respect to such Letter of Credit Fees, (ii) on the
Letter of Credit Expiration Date and (iii) thereafter on demand. In addition,
the Borrower shall pay directly to each L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of each L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.
1.5 Amendments to Section 2.03(l).
     Section 2.03(l) of the Credit Agreement is amended by deleting the word
“the” and inserting the word “each” before “L/C Issuer” each time it appears in
such section.
1.6 Amendments to Section 2.08(c).
     Section 2.08(c) of the Credit Agreement is amended and restated in its
entirety as follows:
     In the event that any payment shall be made in respect of the principal
amount of any Loan, whether by voluntary or mandatory prepayment, at maturity or
pursuant to Article VIII, or any Defaulting Lender shall obtain by set off or
otherwise any payment of principal on any Loan or in respect of certain fees it
is required to deliver to the Administrative Agent pursuant to Section 10.08,
all such payments otherwise payable to or for the account of (or obtained by)
such Defaulting Lender shall be applied promptly following receipt by the
Administrative Agent, first, to the payment of any obligations or liabilities
owed by such Defaulting Lender to the Administrative Agent, second, if at such
time there exist any Disproportionate Facility Risk allocable to such Defaulting
Lender in respect of (x) the Outstanding Amount of Revolving Credit Loans,
(y) the Outstanding Amount of Swing Line Loans or (z) Unreimbursed Amounts in
respect of Letters of Credit, to reduce such Disproportionate Facility Risk
(such payments of Loans, Swing Line Loans and Unreimbursed Amounts to be made
ratably among all Lenders, the Swing Line Lender and all L/C Issuers who have
incurred the same in accordance with the respective amounts of such
Disproportionate Facility Risk allocable to each of them), third, to Cash
Collateralize pursuant to Section 2.03 the remaining Disproportionate Facility
Risk allocable to such Defaulting Lender then incurred by each applicable L/C
Issuer, and, fourth, to Cash Collateralize pursuant to Section 2.04 the
remaining Disproportionate Facility Risk allocable to such Defaulting Lender
then incurred by the Swing Line Lender, prior to any payment to such Defaulting
Lender.
1.7 Amendments to Section 3.01(a)(ii).
     Section 3.01(a)(ii) of the Credit Agreement is amended by inserting the
word “the applicable” before the words “L/C Issuer”.
1.8 Amendments to Section 3.01(c).
     Section 3.01(c) of the Credit Agreement is amended and restated in its
entirety as follows:

12



--------------------------------------------------------------------------------



 



     Tax Indemnifications. Without limiting the provisions of subsection (a) or
(b) above, the Borrower shall, and does hereby agree to, indemnify the
Administrative Agent, each Lender and each L/C Issuer, and shall make payment in
respect thereof within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent, such Lender, such L/C Issuer or any
of their respective Affiliates, as the case may be, and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of any such payment or liability delivered to the Borrower by a Lender or a L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or a L/C Issuer, shall be conclusive
absent manifest error.
1.9 Amendments to Section 3.01(f).
     Section 3.01(f) of the Credit Agreement is amended and restated in its
entirety as follows:
     Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or a L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If the Administrative Agent, any Lender or any L/C Issuer determines, in its
sole discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses incurred by the Administrative
Agent, such Lender or such L/C Issuer, as the case may be, (including any Taxes
imposed with respect to such refund) as is determined by the Administrative
Agent, such Lender or such L/C Issuer, as the case may be, in good faith and in
its sole discretion, and as will leave the Administrative Agent, such Lender or
such L/C Issuer in no worse position than it would be in if no such Indemnified
Taxes or Other Taxes had been imposed and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or such L/C Issuer, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or
such L/C Issuer in the event the Administrative Agent, such Lender or such L/C
Issuer is required to repay such refund to such Governmental Authority. This
subsection shall not be construed to require the Administrative Agent, any
Lender or any L/C Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.

13



--------------------------------------------------------------------------------



 



1.10 Amendments to Section 3.04.
     Sections 3.04(a) through (d) of the Credit Agreement are amended and
restated in their entirety as follows:
     3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
any L/C Issuer; or
     (ii) impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrower will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or any L/C Issuer determines that
any Change in Law affecting such Lender or such L/C Issuer or any Lending Office
of such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such L/C Issuer’s capital or on the capital of
such Lender’s or such L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or a L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay

14



--------------------------------------------------------------------------------



 



such Lender or such L/C Issuer, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or any
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or a L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).
1.11 Amendments to Section 4.01(a)(xiii).
     Section 4.01(a)(xiii) of the Credit Agreement is amended by deleting the
word “the” and replacing it with the word “any” immediately preceding the words
“L/C Issuer”.
1.12 Amendments to Section 4.02(c).
     Section 4.02(c) of the Credit Agreement is amended by inserting the word
“applicable” immediately preceding the words “L/C Issuer”.
1.13 Amendments to Section 6.02.
     The second paragraph following clause (f) of Section 6.02 of the Credit
Agreement is amended by deleting the words “L/C Issuer” in each place that it
appears and replacing it with “L/C Issuers”.
1.14 Amendments to Section 7.01.
     Section 7.01 of the Credit Agreement is amended by inserting a new clause
(o) at the end of such section, as follows:
     (o) Liens on any debt instruments or equity interests issued by one or more
MLP Parties.
1.15 Amendments to Section 7.01(a).
     Section 7.01(a) of the Credit Agreement is amended and restated in its
entirety as follows:
     Liens securing the Obligations;
1.16 Amendments to Section 7.01(k).
     Section 7.01(k) of the Credit Agreement is amended by deleting the
reference to “$10,000,000” therein and replacing it with “$25,000,000”.

15



--------------------------------------------------------------------------------



 



1.17 Amendments (to Section 7.01(m).
     Section 7.01(m) of the Credit Agreement is amended by the deleting the
“and” at the end of such section.
1.18 Amendments to Section 7.01(n).
     Section 7.01(n) of the Credit Agreement is amended by deleting the period
at the end of such section and replacing it with “; and ”.
1.19 Amendments to Section 7.03.
     Section 7.03 of the Credit Agreement is amended by inserting new clauses
(l) and (m) at the end of such section, as follows:
     (l) secured Indebtedness in connection with Cash Management Obligations;
and
     (m) Indebtedness secured solely by debt instruments or equity interests
issued by one or more MLP Parties.
1.20 Amendments to Section 7.03(j).
     Section 7.03(j) of the Credit Agreement is amended by the deleting the
“and” at the end of such section.
1.21 Amendments to Section 7.03(k).
     Section 7.03(k) of the Credit Agreement is amended by deleting the period
at the end of such section and replacing it with “;”.
1.22 Amendments to Section 7.09(iii).
     Section 7.09(iii) of the Credit Agreement is amended by deleting the
reference to “Section 7.03(e)” therein and replacing it with a reference to
“Section 7.03(e), Section 7.03(f), Section 7.03(j), Section 7.03(l) and
Section 7.03 (m)”.
1.23 Amendments to Section 7.11(a).
     Section 7.11(a) of the Credit Agreement is amended and restated in its
entirety as follows:
     Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower to be less
than (i) 2.50:1.00 for the fiscal quarters ended June 30, 2010, September 30,
2010, December 31, 2010 and March 31, 2011 and (ii) 2.75:1.00 for the fiscal
quarter ended June 30, 2011 and for each fiscal quarter ended thereafter.

16



--------------------------------------------------------------------------------



 



1.24 Amendments to Section 8.02.
     Section 8.02 of the Credit Agreement is amended by deleting the word “the”
and replacing it with the word “each” immediately preceding the words “L/C
Issuer”.
1.25 Amendments to Section 8.03.
     Section 8.03 of the Credit Agreement is amended and restated in its
entirety as follows:
     Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02) or as otherwise
permitted under Section 6.4 of the Guarantee and Collateral Agreement, any
amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including reasonable
fees, charges and disbursements of counsel to the respective Lenders and the
respective L/C Issuers) and amounts payable under Article III, ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and
other Obligations, ratably among the Lenders and the L/C Issuers in proportion
to the respective amounts described in this clause Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth held by
them;
     Fifth, to the Administrative Agent for the account of each L/C Issuer, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit;
     Sixth, to payment of that portion of the Obligations constituting amounts
payable to Qualified Counterparties that are Secured Parties in respect of
interest rate protection Swap Contracts and to that portion of the Obligations
constituting Cash Management Obligations, in each case, ratably among them in
proportion to the respective amounts described in this clause Sixth payable to
them; and

17



--------------------------------------------------------------------------------



 



     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above or otherwise
promptly returned to the Borrower.
1.26 Amendments to Section 9.01.
     Section 9.01 of the Credit Agreement is amended and restated in its
entirety as follows:
     9.01 Appointment and Authority. (a) Each of the Lenders and each of the L/C
Issuers hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.
     (b) The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders and each of the L/C Issuers hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and such L/C Issuer for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Sections 10.04(b) and
10.04(c), as though such co-agents, sub-agents and attorneys-in-fact were the
“collateral agent” under the Loan Documents) as if set forth in full herein with
respect thereto.
1.27 Amendments to Section 9.03(c).
     Section 9.03(c) of the Credit Agreement is amended by deleting the word
“the” and replacing it with the word “a” immediately preceding the words “L/C
Issuer”.
1.28 Amendments to Section 9.04.
     Section 9.04 of the Credit Agreement is amended by deleting the word “the”
and replacing it with the word “each” immediately preceding the words “L/C
Issuer” in each place that it appears.

18



--------------------------------------------------------------------------------



 



1.29 Amendments to Section 9.06.
     Section 9.06 of the Credit Agreement is amended and restated in its
entirety as follows:
     9.06 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuers and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders (with the consent of the
Borrower; provided that no such consent will be required following the
occurrence and during the continuance of a Default or Event of Default) and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuers, in
consultation with the Borrower, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and each L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
     Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Swing Line Lender. Pursuant to
Section 10.06(i), if Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties

19



--------------------------------------------------------------------------------



 



of the applicable retiring Swing Line Lender, and (b) the applicable retiring
Swing Line Lender shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents.
1.30 Amendments to Section 9.07.
     Section 9.07 of the Credit Agreement is amended by deleting the word “the”
and replacing it with the word “each” immediately preceding the words “L/C
Issuer” in each place that it appears.
1.31 Amendments to Section 9.08.
     Section 9.08 of the Credit Agreement is amended by deleting the word “the”
and replacing it with the word “a” immediately preceding the words “L/C Issuer”.
1.32 Amendments to Section 9.09.
     Section 9.09 of the Credit Agreement is amended and restated in its
entirety as follows:
     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j), 2.10 and 10.04) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 10.04.

20



--------------------------------------------------------------------------------



 



     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
any L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or any L/C
Issuer to authorize the Administrative Agent to vote in respect of the claim of
any Lender or any L/C Issuer or in any such proceeding.
1.33 Amendments to Section 9.10.
     Section 9.10 of the Credit Agreement is amended by deleting the words “L/C
Issuer” in each place that it appears and replacing it with “L/C Issuers”.
1.34 Amendments to Section 9.11.
     Section 9.11 of the Credit Agreement is amended and restated in its
entirety as follows:
     9.11 Indemnification of the Administrative Agent. To the extent required by
any applicable Law, the Administrative Agent may withhold from any payment to
any Lender or any L/C Issuer an amount equivalent to any applicable withholding
tax. If the IRS or any other Governmental Authority of the United States or
other jurisdiction asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender or
any L/C Issuer (because the appropriate form was not delivered, was not properly
executed, or because such Lender or such L/C Issuer failed to notify the
Administrative Agent of a change in circumstances which rendered the exemption
from, or reduction of, withholding tax ineffective, or for any other reason),
such Lender or such L/C Issuer shall indemnify and hold the Administrative Agent
harmless, and shall make payment in respect thereof within ten (10) days after
demand therefor, for all amounts paid, directly or indirectly, by the
Administrative Agent, as tax or otherwise, including penalties and interest, and
including any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section 9.11, together with all costs and
expenses (including attorneys fees and expenses). Each Lender and each L/C
Issuer hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or such L/C Issuer, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this Section 9.11. The obligations of the Lenders
and the L/C Issuers under this Section 9.11 shall survive the payment of all
Obligations and the resignation or replacement of the Administrative Agent.
1.35 Amendments to Section 10.01.
     The proviso in Section 10.01 of the Credit Agreement is amended and
restated in its entirety as follows:
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each affected L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement or any
other Loan Document; (iii) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in

21



--------------------------------------------------------------------------------



 



addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.
1.36 Amendments to Section 10.02(a)(i).
     Section 10.02(a)(i) of the Credit Agreement is amended and restated in its
entirety as follows:
     (i) if to the Borrower, the Administrative Agent, any L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02, which Schedule may
be updated from time to time in connection with the appointment of any L/C
Issuer;
1.37 Amendments to Section 10.02(b).
     The first paragraph of Section 10.02(b) of the Credit Agreement is amended
and restated in its entirety as follows:
     Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
1.38 Amendments to Section 10.02(c).
     Section 10.02(c) of the Credit Agreement is amended by deleting the word
“the” and replacing it with the word “any” immediately preceding the words “L/C
Issuer” in each place that it appears.
1.39 Amendments to Section 10.02(d).
     Section 10.02(d) of the Credit Agreement is amended by deleting the word
“the” and replacing it with the word “each” immediately preceding the words “L/C
Issuer” in each place that it appears.

22



--------------------------------------------------------------------------------



 



1.40 Amendments to Section 10.02(e).
     Section 10.02(e) of the Credit Agreement is amended by deleting the word
“the” and replacing it with the word “each” immediately preceding the words “L/C
Issuer”.
1.41 Amendments to Section 10.03.
     Section 10.03 of the Credit Agreement is amended and restated in its
entirety as follows:
     10.03 No Waiver; Cumulative Remedies. No failure by any Lender, any L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Loan Document, are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by law.
     Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to each such entity’s benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any L/C Issuer or the Swing Line Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as a L/C Issuer or
Swing Line Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.14), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.14, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
1.42 Amendments to Section 10.04.
     Sections 10.04(a), (b), (c) and (f) of the Credit Agreement are amended and
restated in their entirety as follows:
     10.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The
Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for

23



--------------------------------------------------------------------------------



 



herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or any
L/C Issuer) in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
     (b) The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender and each L/C Issuer, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable fees,
charges and disbursements of counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by any L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

24



--------------------------------------------------------------------------------



 



     (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), any L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or any L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or any L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.13(e).
     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, any L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
1.43 Amendments to Section 10.05.
     Section 10.05 of the Credit Agreement is amended and restated in its
entirety as follows:
     10.05 Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, any L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
1.44 Amendments to Section 10.06(b).
     Section 10.06(b) of the Credit Agreement is amended by deleting the word
“the” and replacing it with the word “each” immediately preceding the words “L/C
Issuer”.

25



--------------------------------------------------------------------------------



 



1.45 Amendments to Section 10.06(g).
     Section 10.06(g) of the Credit Agreement is amended by deleting the word
“the” and replacing it with the word “each” immediately preceding the words “L/C
Issuer”.
1.46 Amendments to Section 10.06(i).
     Section 10.06(i) of the Credit Agreement is amended and restated in its
entirety as follows:
     (i) Resignation as a L/C Issuer or Swing Line Lender After Assignment.
Notwithstanding anything to the contrary contained herein, if at any time any
L/C Issuer assigns all of its Commitment and Loans pursuant to subsection
(b) above, such L/C Issuer may, upon 30 days’ notice to the Borrower and the
Lenders, resign as a L/C Issuer and/or as a Swing Line Lender. In the event of
any such resignation as a L/C Issuer and/or as a Swing Line Lender, the Borrower
shall be entitled to appoint from among the Lenders a successor L/C Issuer
and/or a Swing Line Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of such L/C
Issuer as a L/C Issuer and/or as a Swing Line Lender, as the case may be. If any
L/C Issuer resigns as a L/C Issuer, it shall retain all the rights, powers,
privileges and duties of a L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as a L/C Issuer
and all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the applicable
retiring L/C Issuer or Swing Line Lender, as the case may be, and (b) the
applicable successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the resigning L/C Issuer to effectively
assume the obligations of the resigning L/C Issuer with respect to such Letters
of Credit.
1.47 Amendments to Section 10.07.
     Section 10.07 of the Credit Agreement is amended by deleting the word “the”
and replacing it with the word “any” immediately preceding the words “L/C
Issuer”.
1.48 Amendments to Section 10.08.
     Section 10.08 of the Credit Agreement is amended and restated in its
entirety as follows:
     10.08 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any

26



--------------------------------------------------------------------------------



 



time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender or such L/C
Issuer, irrespective of whether or not such Lender or such L/C Issuer shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender or such L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
all amounts so set off (other than amounts accrued and owing for (x) interest
due and owing to such Defaulting Lender pursuant to Section 2.09, and (y) Letter
of Credit Fees which such Defaulting Lender is entitled to receive pursuant to
Section 2.03(i), all of which shall nevertheless remain subject to Section 2.13)
shall be paid over immediately to the Administrative Agent for application in
accordance with the provisions of Section 2.08(c) and, pending such payment,
shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Administrative Agent and the Lenders. The
rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have. Each Lender and each L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
1.49 Amendments to Section 10.13.
     Section 10.13 of the Credit Agreement is amended by deleting the word “the”
and replacing it with the word “any” immediately preceding the words “L/C
Issuer”.
SECTION II. CONDITIONS TO EFFECTIVENESS
     This Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “First Amendment
Effective Date”):
     A. Execution. The Administrative Agent shall have received a counterpart
signature page of this Amendment duly executed by each of the Loan Parties and
the Required Lenders.
     B. Fees. The Borrower shall have paid all fees and other amounts due and
payable to the Administrative Agent or the Consenting Lenders on or prior to the
First Amendment Effective Date, including (i) a consent fee of 35 basis points
on the amount of each Consenting Lender’s Commitment to each Consenting Lender
that delivers its approval and its executed signature page to this Amendment to
the Administrative Agent on or prior to the date first written above, such fee
shall be payable to the Administrative Agent, for the benefit of each such
Consenting Lender, to be distributed by the Administrative Agent to each such
Consenting Lender and (ii) to the extent invoiced, reimbursement or other
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder, under the Engagement

27



--------------------------------------------------------------------------------



 



Letter, dated as of April 20, 2010, by and between the Borrower and the
Administrative Agent, or any other Loan Document.
     C. Guarantee and Collateral Agreement Amendment. Amendment No. 2 to the
Guarantee and Collateral Agreement, dated as of May 6, 2010, by and among the
Borrower, the Subsidiary Guarantors (as defined therein) and the Administrative
Agent, is effective.
SECTION III. REPRESENTATIONS AND WARRANTIES
     In order to induce Lenders to enter into this Amendment and to amend the
Credit Agreement in the manner provided herein, each Loan Party which is a party
hereto represents and warrants to each Lender that the following statements are
true and correct in all material respects:
     A. Corporate Power and Authority. Each Loan Party, which is party hereto,
has all requisite power and authority to enter into this Amendment and to carry
out the transactions contemplated by, and perform its obligations under, the
Credit Agreement as amended by this Amendment (the “Amended Agreement”) and the
other Loan Documents.
     B. Authorization of Agreements. The execution and delivery of this
Amendment and the performance of the Amended Agreement and the other Loan
Documents have been duly authorized by all necessary action on the part of each
Loan Party.
     C. No Conflict. The execution and delivery by each Loan Party of this
Amendment and the performance by each Loan Party of the Amended Agreement and
the other Loan Documents do not and will not (i) violate (A) any provision of
any law, statute, rule or regulation, or of the certificate or articles of
incorporation or partnership agreement, other constitutive documents or by-laws
of the Borrower or any Loan Party or (B) any applicable order of any court or
any rule, regulation or order of any Governmental Authority, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under any Contractual Obligation of the applicable Loan
Party, where any such conflict, violation, breach or default referred to in
clause (i) or (ii) of this Section III.C., individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect, (iii) except as
permitted under the Amended Agreement, result in or require the creation or
imposition of any Lien upon any of the properties or assets of each Loan Party
(other than any Liens created under any of the Loan Documents in favor of
Administrative Agent on behalf of Lenders), or (iv) require any approval of
stockholders or partners or any approval or consent of any Person under any
Contractual Obligation of each Loan Party, except for such approvals or consents
which will be obtained on or before the First Amendment Effective Date and
except for any such approvals or consents the failure of which to obtain will
not have a Material Adverse Effect.
     D. Governmental Consents. No action, consent or approval of, registration
or filing with or any other action by any Governmental Authority is or will be
required in connection with the execution and delivery by each Loan Party of
this Amendment and the performance by the Borrower of the Amended Agreement and
the other Loan Documents, except for such actions, consents and approvals the
failure to obtain or make which could not reasonably be expected to result in a
Material Adverse Effect or which have been obtained and are in full force and
effect.

28



--------------------------------------------------------------------------------



 



     E. Binding Obligation. This Amendment and the Amended Agreement have been
duly executed and delivered by each of the Loan Parties party thereto and each
constitutes a legal, valid and binding obligation of such Loan Party to the
extent a party thereto, enforceable against such Loan Party in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
moratorium, reorganization or other similar laws affecting creditors’ rights
generally and except as enforceability may be limited by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).
     F. Incorporation of Representations and Warranties from Credit Agreement.
The representations and warranties contained in Article V of the Credit
Agreement are and will be true and correct in all material respects on and as of
the First Amendment Effective Date (after giving effect to the First Amendment)
to the same extent as though made on and as of that date, except to the extent
such representations and warranties specifically relate to an earlier date, in
which case they were true and correct in all material respects on and as of such
earlier date.
     G. Absence of Default. No event has occurred and is continuing or will
result from the consummation of the transactions contemplated by this Amendment
that would constitute an Event of Default or a Default.
SECTION IV. ACKNOWLEDGMENT AND CONSENT
     Each Guarantor hereby acknowledges that it has reviewed the terms and
provisions of the Credit Agreement and this Amendment and consents to the
amendment of the Credit Agreement effected pursuant to this Amendment. Each
Guarantor hereby confirms that each Loan Document to which it is a party or
otherwise bound and all Collateral encumbered thereby will continue to guarantee
or secure, as the case may be, to the fullest extent possible in accordance with
the Loan Documents the payment and performance of all “Obligations” under each
of the Loan Documents to which is a party (in each case as such terms are
defined in the applicable Loan Document).
     Each Guarantor acknowledges and agrees that any of the Loan Documents to
which it is a party or otherwise bound shall continue in full force and effect
and that all of its obligations thereunder shall be valid and enforceable and
shall not be impaired or limited by the execution or effectiveness of this
Amendment. Each Guarantor represents and warrants that all representations and
warranties contained in the Amended Agreement and the Loan Documents to which it
is a party or otherwise bound are true and correct in all material respects on
and as of the First Amendment Effective Date to the same extent as though made
on and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date.
     Each Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
consent to the amendments to the Credit Agreement effected pursuant to this
Amendment and (ii) nothing in the Credit Agreement, this Amendment or any other
Loan Document shall be deemed to require the consent of such Guarantor to any
future amendments to the Credit Agreement.

29



--------------------------------------------------------------------------------



 



SECTION V. MISCELLANEOUS
     A. Reference to and Effect on the Credit Agreement and the Other Loan
Documents.
     (i) On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended by this Amendment.
     (ii) Except as specifically amended by this Amendment, the Credit Agreement
and the other Loan Documents shall remain in full force and effect and are
hereby ratified and confirmed.
     (iii) The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent-Related Person or Lender under, the Credit
Agreement or any of the other Loan Documents.
     B. Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.
     C. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK; PROVIDED THAT THE
ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.
     D. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.
[Remainder of this page intentionally left blank.]

30



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

          BORROWER:  HOLLY CORPORATION,
a Delaware corporation, as Borrower
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Senior Vice President
and Chief Financial Officer      GUARANTORS:  BLACK EAGLE, INC.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        HOLLYMARKS, LLC
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Senior Vice President
and Chief Financial Officer        HOLLY PAYROLL SERVICES, INC.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer       HOLLY PETROLEUM, INC.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer    

[First Amendment to Second Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



            HOLLY REALTY, LLC
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Senior Vice President
and Chief Financial Officer        HOLLY REFINING & MARKETING COMPANY
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        HOLLY REFINING & MARKETING — TULSA LLC (formerly
known as Holly Refining & Marketing — MidCon, L.L.C.)
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Senior Vice President
and Chief Financial Officer        HOLLY REFINING & MARKETING COMPANY — WOODS
CROSS
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        HOLLY REFINING COMMUNICATIONS, INC.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        HOLLY TRUCKING, L.L.C.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer   

[First Amendment to Second Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



         

            HOLLY UNEV PIPELINE COMPANY
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        HOLLY UTAH HOLDINGS, INC.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        HOLLY WESTERN ASPHALT COMPANY
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        HRM MONTANA F/K/A MONTANA REFINING COMPANY

By:  Black Eagle, Inc., partner
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        By:  Navajo Northern, Inc., partner
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        HRM REALTY, LLC
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Senior Vice President
and Chief Financial Officer   

[First Amendment to Second Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



         

            LEA REFINING COMPANY
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        LOREFCO, INC.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer       
MONTANA RETAIL CORPORATION
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        NAVAJO CRUDE OIL PURCHASING, INC.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        NAVAJO HOLDINGS, INC.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        NAVAJO NORTHERN, INC.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer   

[First Amendment to Second Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



         

            NAVAJO PIPELINE CO., L.P.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        NAVAJO PIPELINE GP, L.L.C.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        NAVAJO PIPELINE LP, L.L.C.

By:  Navajo Holdings, Inc., its sole member
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        NAVAJO REFINING COMPANY, L.L.C. (Successor of
merger with Navajo Refining Company, L.P.)
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        NAVAJO REFINING GP, L.L.C.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer   

[First Amendment to Second Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



         

            NAVAJO REFINING LP, L.L.C.

By:  Holly Corporation, its sole member
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Senior Vice President
and Chief Financial Officer        NAVAJO WESTERN ASPHALT COMPANY
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        NK ASPHALT PARTNERS D/B/A HOLLY ASPHALT COMPANY

By:  Navajo Western Asphalt Company, partner
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        By:  Holly Western Asphalt Company, partner
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        WOODS CROSS REFINING COMPANY, L.L.C.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer   

[First Amendment to Second Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A.,
as Administrative Agent
      By:   /s/ Ronald E. McKaig         Name:   Ronald E. McKaig       
Title:   Senior Vice President        BANK OF AMERICA, N.A.,
as a Lender
      By:   /s/ Ronald E. McKaig         Name:   Ronald E. McKaig       
Title:   Senior Vice President   

[First Amendment to Second Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



         

            UNION BANK, N.A.,
as a Lender
      By:   /s/ Sean M. Murphy         Name:   Sean M. Murphy        Title:  
Senior Vice President   

[First Amendment to Second Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



         

            COMPASS BANK,
as a Lender
      By:   /s/ Stuart Murray         Name:   Stuart Murray        Title:  
Senior Vice President   

[First Amendment to Second Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



         

            U.S. BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Daniel K. Hansen         Name:   Daniel K. Hansen       
Title:   Vice President   

[First Amendment to Second Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



         

            UBS LOAN FINANCE LLC,
as a Lender
      By:   /s/ Irja R. Otsa         Name:   Irja R. Otsa        Title:  
Associate Director              By:   /s/ Mary E. Evans         Name:   Mary E.
Evans        Title:   Associate Director   

[First Amendment to Second Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



         

            COMPASS BANK, successor in interest to GUARANTY BANK,
as a Lender
      By:   /s/ Stuart Murray         Name:   Stuart Murray        Title:  
Senior Vice President   

[First Amendment to Second Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



         

            CAPITAL ONE, N.A.,
as a Lender
      By:   /s/ Nancy M. Mak         Name:   Nancy M. Mak        Title:   Vice
President   

[First Amendment to Second Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



         

            UMB BANK ARIZONA, N.A.,
as a Lender
      By:   /s/ John Damiris         Name:   John Damiris        Title:  
Assistant Vice President   

[First Amendment to Second Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



         

            COMERICA BANK,
as a Lender
      By:   /s/ Catherine Meisier Young         Name:   Catherine Meisier Young 
      Title:   Vice President   

[First Amendment to Second Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



         

            RZB FINANCE, LLC,
as a Lender
      By:   /s/ Christoph Hoedl         Name:   Christoph Hoedl        Title:  
First Vice President              By:   /s/ Randall Abrams         Name:  
Randall Abrams        Title:   Vice President   

[First Amendment to Second Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



         

            PNC BANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Andrew S. Bae         Name:   Andrew S. Bae        Title:   Vice
President   

[First Amendment to Second Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



         

            STATE BANK OF INDIA,
as a Lender
      By:   /s/ Prabodh Parikh         Name:   Prabodh Parikh        Title:  
Vice President & Head (Credit)   

[First Amendment to Second Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



         

            GOLDMAN SACHS BANK USA,
as a Lender
      By:   /s/ John Makrinos         Name:   John Makrinos        Title:  
Authorized Signatory   

[First Amendment to Second Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



         

            WELLS FARGO BANK, N.A.,
as a Lender
      By:   /s/ Suzanne F. Ridenhour         Name:   Suzanne F. Ridenhour       
Title:   Vice President     

[First Amendment to Second Amended and Restated Credit Agreement]

 